Case 7:21-mc-00446-KMK Document 4-1 Filed 05/18/21 Page 1 of 3




                       EXHIBIT “1”
                 Case 7:21-mc-00446-KMK Document 4-1 Filed 05/18/21 Page 2 of 3

InboxLGLIPG



From:                           InboxLGLIPG
Sent:                           Wednesday, May 12, 2021 9:58 PM
To:                             copyright@youtube.com
Subject:                        Notice of Copyright Infringement on YouTube Channel: JW Music


Dear Sir/Madam:
I represent Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”). It has come to our
attention that you are reproducing and distributing Watch Tower’s intellectual property illegally and without
authorization.
Below is the information needed for you to identify the unauthorized display of Watch Tower's intellectual
property.

Channel Name: JW Music
Description of allegedly infringed work: My company, organization or client’s video and music (not from
YouTube)


 Title of       Link to Infringing Video on YouTube                      Link to Lawful Display of
 Video                                                                   Material on Watch Tower’s Site
 With Eyes      https://www.youtube.com/channel/UC7Xc_vly1vZTinKXzXBCfOg https://www.jw.org/en/library/musi
 of Faith                                                                songs/original-songs/with-eyes-of-
                                                                         faith/
 With Eyes      https://www.youtube.com/watch?v=haLzK6INWr4              https://www.jw.org/en/library/musi
 of Faith                                                                songs/original-songs/with-eyes-of-
                                                                         faith/
The material(s) include copyright notice(s) indicating Watch Tower’s ownership of the material(s).

We hereby request that you take all steps necessary to immediately remove the infringing materials from your
website. Advise us in writing within ten (10) days of the date of this letter whether or not you will take the
requested action.

I have a good faith belief that use of the materials in the manner complained of is not authorized by the
copyright owner, its agent, or the law.

I hereby state under penalty of perjury that this information is accurate, and that I am authorized to act on behalf
of the owner of the infringed materials.

Sincerely,

Paul Polidoro

Paul Polidoro
Associate General Counsel


                                                         1
              Case 7:21-mc-00446-KMK Document 4-1 Filed 05/18/21 Page 3 of 3

Intellectual Property Owner: Watch Tower Bible and Tract Society of Pennsylvania
Company: Watch Tower Bible and Tract Society of Pennsylvania
Address: 200 Watchtower Drive
City, State, and Zip: Patterson, NY 12563
Name and Title: Paul Polidoro, Associate General Counsel
Attorney Address: 200 Watchtower Drive, Patterson, NY 12563
Email Address: InboxLGLCopyright@jw.org
Telephone: 845-306-1000




                                                   2
